
	
		III
		112th CONGRESS
		1st Session
		S. RES. 168
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2011
			Mr. Leahy (for himself,
			 Mr. Grassley, Mr. Whitehouse, Mr.
			 Kohl, Mr. Graham,
			 Mr. Sessions, Mr. Brown of Ohio, Mrs.
			 Murray, Mr. Kerry,
			 Mr. Tester, Ms.
			 Landrieu, Ms. Mikulski,
			 Mr. Baucus, Mr.
			 Hatch, Mr. Levin,
			 Ms. Klobuchar, Mr. Rockefeller, Mr.
			 Chambliss, Mr. Durbin,
			 Mrs. Feinstein, Mr. Nelson of Nebraska, Mr. Menendez, Mrs.
			 Boxer, and Mr. Schumer)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Commemorating and acknowledging the
		  dedication and sacrifice made by the Federal, State, and local law enforcement
		  officers who have been killed or injured in the line of duty.
	
	
		Whereas
			 the well-being of all citizens of the United States is preserved and enhanced
			 as a direct result of the vigilance and dedication of law enforcement
			 personnel;
		Whereas
			 more than 900,000 men and women, at great risk to their personal safety,
			 presently serve their fellow citizens as guardians of the peace;
		Whereas
			 peace officers are on the front lines in protecting the schools and
			 schoolchildren of the United States;
		Whereas
			 in 2010, 158 peace officers across the United States were killed in the line of
			 duty;
		Whereas
			 Congress should strongly support initiatives to reduce violent crime and to
			 increase the factors that contribute to the safety of law enforcement
			 officers;
		Whereas
			 there are recorded 18,983 Federal, State, and local law enforcement officers
			 who lost their lives in the line of duty while protecting their fellow
			 citizens, and whose names are engraved upon the National Law Enforcement
			 Officers Memorial in Washington, District of Columbia;
		Whereas in 1962, President John F. Kennedy
			 designated May 15 as National Peace Officers Memorial Day;
			 and
		Whereas
			 on May 15, 2011, more than 20,000 peace officers are expected to gather in
			 Washington, District of Columbia, to join with the families of their recently
			 fallen comrades to honor those comrades and all others who went before them:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)commemorates and acknowledges the
			 dedication and sacrifices made by the Federal, State, and local law enforcement
			 officers who have been killed or injured in the line of duty;
			(2)recognizes May 15, 2011, as National
			 Peace Officers Memorial Day; and
			(3)calls on the people of the United States to
			 observe that day with appropriate ceremony, solemnity, appreciation, and
			 respect.
			
